IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,874-01


EX PARTE FRANCIS J. LEARY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006CR8968-W1 IN THE 399TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded nolo contendere to
aggravated robbery, and was sentenced to forty years' imprisonment.  
	On October 12, 2010, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.
	The trial court's findings did not fully address all fact issues which we remanded for
resolution.  Nonetheless, this Court has undertaken an independent review of all the evidence in the
record.  Therefore, based on the trial court's findings of fact and conclusions of law as well as this
Court's independent review of the entire record, we deny relief.
 

Filed: June 15, 2011
Do not publish